Title: From John Adams to Jonas Belton, 10 September 1779
From: Adams, John
To: Belton, Jonas


     
      Sir
      Braintree Septr. 10. 1779
     
     I have received your Letter of the 14 of August, and have the Pleasure in Answer to it, to inform you, that I Saw your son, Several Times in France, and in particular, Some time in the Month of February, or Beginning of March last, at Dr. Franklins House, consulting with him about Some of his Philosophical or mechanical Inventions or Projections. He was in good Health. I thank you, Sir, for your complaisant Congratulations, on my Return to my native Country, and am &c.
    